USDC IN/ND case 3:20-cv-00829-RLM-MGG document 21 filed 09/01/21 page 1 of 5


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 ANTONIO HARRIS,

              Plaintiff,

                     v.                        CAUSE NO. 3:20-CV-829-RLM-MGG

 GEORGE PAYNE, et al.,

              Defendants.

                                OPINION AND ORDER

      Antonio Harris, a prisoner without a lawyer, was granted until April 22 to file

an amended complaint because the court determined that the complaint he originally

filed didn’t state a claim upon which relief could be granted. ECF 14. The court

dismissed the case when Mr. Harris didn’t respond by the deadline. ECF 15. The

court reopened the case after Mr. Harris sent the court a letter, and gave him more

time to file an amended complaint. ECF 18. Mr. Harris filed an amended complaint,

ECF 19, and it is ready to be screened. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quotation marks and citations omitted). The court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915A.
USDC IN/ND case 3:20-cv-00829-RLM-MGG document 21 filed 09/01/21 page 2 of 5


      In his original complaint, Mr. Harris alleged that he was in protective custody

status after multiple inmates stabbed him in January 2020, but the inmates who

attacked him were also housed in the same range. ECF 14 at 1. On July 14, 2020, he

told deputy warden George Payne that he was a target for the other inmates and

asked to be moved, but Mr. Payne didn’t move him immediately, instructing him

instead to make a written request. Id. at 2. Later that day, Mr. Harris was attacked

after Officer Shaw opened ten cell doors at once, instead of five, and let out more

prisoners than he should have. Id.

      The court concluded that Mr. Harris didn’t state a claim upon which relief can

be granted. As to Mr. Payne, the court noted that when he spoke to Mr. Harris,

      [Mr. Harris] was on protective custody status, held in a different cell than his
      attackers. Although Mr. Harris repeatedly asked to be moved, and said that he
      was ‘a target’ and ‘there will be problems,’ it isn’t clear how the officer[] would
      have had actual knowledge of impending harm to him while he was in
      protective custody.

ECF 14 at 3. The court concluded that Mr. Harris hadn’t pleaded “facts showing how

the officer[] would know that protective custody was not enough to protect him from

the attackers.” Id.

      The court concluded that Mr. Harris’s allegation that Warden Hyatt was “made

aware of the situation” many times wasn’t enough to show he was personally involved

with Mr. Harris’s placement, ECF 14 at 4, so he couldn’t be held liable under 42

U.S.C. § 1983. Id.

      Finally, the court concluded that, even assuming Officer Shaw was aware of

Mr. Harris’s security issues, “the complaint doesn’t support an inference of Officer

Shaw’s deliberate indifference to his safety. Opening ten doors rather than five might



                                           2
USDC IN/ND case 3:20-cv-00829-RLM-MGG document 21 filed 09/01/21 page 3 of 5


have increased the general risk that something could happen to Mr. Harris, but Mr.

Harris alleges no facts suggesting that opening a certain number of doors was a

‘conscious, culpable’ decision by Officer Shaw to ignore a specific threat to Mr.

Harris.” ECF 14 at 4-5.

      Mr. Harris’s amended complaint doesn’t fix the issues identified in the initial

complaint. General statements that a prisoner fears being attacked, or wants to be

moved elsewhere, are insufficient unless the prisoner describes who is threatening

him and the basis for the threat. Klebanowski v. Sheahan, 540 F.3d 633, 639-640 (7th

Cir. 2008). Mr. Harris’s basic claim is that prisoners who shouldn’t have been let out

of their cells attacked. Thus, his placement was safe but for the violation of policy.

The amended complaint doesn’t say how either the warden or deputy warden could

have known ahead of time that the extra cells would be opened, thereby placing Mr.

Harris in danger.

      As to Officer Shaw, the amended complaint says that the day of the attack, Mr.

Harris asked him for a protective custody form and told him “that I needed to be

moved ASAP.” ECF 19 at 2. Yet, Mr. Harris has not connected his general desire to

be moved to a specific threat of which Officer Shaw was aware. Mr. Harris alleges

that in the investigation following the attack, Officer Shaw lied and denied opening

ten cells at once. Mr. Harris says this is evidence that Officer Shaw opened the extra

cells on purpose. The missing link is whether Officer Shaw knew that the extra-

opened cells had prisoners in them who posed a threat to Mr. Harris. Mr. Harris

provides no basis for the court to reasonably infer that Officer Shaw purposely




                                          3
USDC IN/ND case 3:20-cv-00829-RLM-MGG document 21 filed 09/01/21 page 4 of 5


intended for his actions to result in the attack. Nor is there a basis to reasonably infer

that Officer Shaw was otherwise aware that the prisoners in those cells posed a

particular risk to Mr. Harris.

      Under the Eighth Amendment, correctional officials have a constitutional duty

to protect inmates from violence. Grieveson v. Anderson, 538 F.3d 763, 777 (7th Cir.

2008). But “prisons are dangerous places. Inmates get there by violent acts, and many

prisoners have a propensity to commit more.” Id. Therefore, a claim cannot be based

“merely on knowledge of general risks of violence in a detention facility.” Brown v.

Budz, 398 F.3d 904, 913 (7th Cir. 2005). In Klebanowski v. Sheahan, the court of

appeals explained that a prior attack combined with fear of a future attack and a

desire to move to a different housing unit were insufficient to demonstrate deliberate

indifference on the part of prison officials who didn’t relocate the inmate.

             The facts of this case make clear our reason for requiring more
      than general allegations of fear or the need to be removed. By
      Klebanowski’s own testimony, the officers knew only that he had been
      involved in an altercation with three other inmates, and that he wanted
      a transfer because he feared for his life. He did not tell them that he had
      actually been threatened with future violence, nor that the attack on
      September 8 was inflicted by gang members because of his non-gang
      status. Without these additional facts to rely on, there was nothing
      leading the officers to believe that Klebanowski himself was not
      speculating regarding the threat he faced out of fear based on the first
      attack he suffered. This lack of specificity falls below the required notice
      an officer must have for liability to attach for deliberate indifference.

Klebanowski v. Sheahan, 540 F.3d at 639-40 (footnote omitted). Mr. Harris’s

amended complaint repeats general fears for his safety from the inmates who had

attacked him before, but he doesn’t identify a specific threat that would put any

defendant on notice of a need to act.



                                            4
USDC IN/ND case 3:20-cv-00829-RLM-MGG document 21 filed 09/01/21 page 5 of 5


      “The usual standard in civil cases is to allow defective pleadings to be

corrected, especially in early stages, at least where amendment would not be futile.”

Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018). However, “courts

have broad discretion to deny leave to amend where . . . the amendment would be

futile.” Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). Mr. Harris

was told twice that he needed to lay out the details of how Mr. Payne or Warden

Hyatte “would have had actual knowledge of impending harm to him while he was in

protective custody,” ECF 14 at 3; ECF 18, and how Officer Shaw’s decision to open

ten doors rather than five “was a ‘conscious, culpable’ decision by Officer Shaw to

ignore a specific threat to Mr. Harris,” ECF 14 at 5; ECF 18. Another attempt isn’t

warranted here.

      For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A

because the amended complaint does not state a claim upon which relief may be

granted. The clerk is DIRECTED to close the case.

      SO ORDERED on September 1, 2021

                                             s/ Robert L. Miller, Jr.
                                             JUDGE
                                             UNITED STATES DISTRICT COURT




                                         5
